Citation Nr: 1503410	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-37 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for depression with anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1973 to October 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in July 2012, and was remanded for additional development. 


FINDING OF FACT

The most probative evidence indicates the Veteran's current psychiatric disorder is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for depression with anxiety have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided by letter dated in August 2008.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA mental disorder examinations.

The Board notes that the actions requested in the July 2012 remand have been undertaken.  An additional VA examination was conducted in September 2012 that specifically addressed the directives from the July 2012 remand.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. 

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. §  3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In his December 2008 substantive appeal, the Veteran asserts that his currently diagnosed depressive disorder with anxiety has persisted since his in-service diagnosis of anxiety neurosis as indicated by his three failed marriages and employment instability after service.  

As an initial matter, the Board notes that the evidence establishes a current psychiatric diagnosis.  The April 2007 VA examiner diagnosed depression not otherwise specified (NOS) and anxiety disorder NOS.  Similarly, the September 2012 examiner diagnosed depressive disorder NOS with anxiety symptoms.  Thus, the first criteria for establishing service connection, a current disability, have been met.  The question in this case, then, is whether the Veteran's current depressive disorder with anxiety is related to military service. 

The Veteran's STRs reflect diagnoses including adult situational maladjustment disorder, chronic anxiety with obsessive compulsive features, emotional instability, chronic anxiety neurosis, and adult situational reaction disorder.  The Veteran was ultimately recommended for an administrative discharge for his anxiety condition.  

Although the Veteran was seen for a psychiatric disorder during service, he was      not diagnosed with a psychiatric disability listed in 38 C.F.R. § 3.309(a) (i.e. a psychosis), nor has a psychosis currently been diagnosed.  Thus, to establish service connection, competent evidence of a nexus between the current disability and service is needed.  On this point, however, the preponderance of the competent evidence is against the claim.

In this case, the most probative opinion was provided by the September 2012 VA examiner.  The examiner, a VA psychologist, opined that the Veteran's depressive disorder with anxiety was not caused by, related to, or a result of his anxiety neurosis during military service.  The examiner explained that the Veteran's in-service anxiety neurosis was "an acute and transitory condition that would not have involved later post-service manifestations."  In support of this opinion, the examiner referenced the July 1977 Medical Statement from the USAF Clinic Duluth that attributed the Veteran's anxiety to his inability to perform numerous duty positions in service as a result of to his vision problems, despite his ability to do them outside of the military; his anxiety was limited to his workplace performance in the military.  

The 2012 examiner further referenced the Veteran's own statements that his     current depression surfaced when he stopped working in 2006 due to torticollis,    and witnessed his long-term girlfriend's death.  The examiner also noted that during the examination the Veteran did not definitely attribute his current depression to service, stating "[i]n all honesty I don't know if this [mental disorder] is a result of my service."  Finally, the examiner noted that the Veteran did not report any symptoms of depression until several decades after service.  

The Board finds that the opinion of the 2012 VA examiner is highly probative as it was rendered following review of the record, examination of the Veteran to include psychological testing and provides a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, this opinion is consistent with the April 2007 examination wherein the examiner attributed the Veteran's current depression and anxiety to nonservice-connected torticollis and the death of the Veteran's girlfriend, and indicated it was less likely related to his stress reaction and anxiety from military service. 

While the Veteran contends in his December 2008 substantive appeal that his history of divorce and employment instability are indicative of his continuing symptoms since service, such statement contradicts his reports to the 2012 examiner.  During that examination the Veteran reported that his divorces were due to infidelity and alcohol abuse and that he was a "go-getter" in the workforce who produced "exemplary" work; he attributed his fractured employment history to his non-service-connected vision problems.  Notably, the Veteran also reported to the April 2007 examiner that he did not believe that his current psychiatric problems were related to his service.  Accordingly, his current contentions of symptoms continuing since service are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331 1336-1337 (2006) (conflicting statements of the veteran are factors the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

While the Veteran contends that his current psychiatric disability is a continuation of his in-service psychiatric complaints, the Veteran is not shown to possess any medical expertise such that he is competent to opine as to the diagnosis or etiology of his current psychiatric disability.  In this regard, psychiatric disorders can have many causes and determining the diagnosis and etiology of mental disorders requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not        to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current depressive disorder with anxiety requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board therefore finds the opinion of the 2012 VA examiner to be significantly more probative than the Veteran's lay assertion as to the relationship between his current psychiatric disability and service.

In sum, there is no probative medical opinion linking the current disability to service.  Moreover, a psychosis was not shown in service, within the year following discharge from service, or currently.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for depression with anxiety is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for depression with anxiety is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


